        Case 3:16-cv-01564-WWE Document 87 Filed 05/28/19 Page 1 of 8



                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT


MICHAEL PICARD                            :       CIVIL NO. 3:16CV1564(WWE)
Plaintiff,                                :
                                          :
V.                                        :
                                          :
PATRICK TORNEO, et al.                    :
Defendants.                               :       MAY 28, 2019



      DEFENDANTS' OPPOSITION TO PLAINTIFF'S MOTION TO PRECLUDE
           TESTIMONY OF CSP COLONEL STAVROS MELLEKAS

       Now come the Defendants in opposition to Plaintiff's May 6, 2019 motion to

preclude the testimony of Colonel Mellekas in support of Defendants' Motion for

Summary Judgment. Doc. 84. As reason therefor, it is a fact that then Captain Mellekas

personally conducted an investigation of Plaintiff's allegations. See Col. Mellekas'

Affidavit, Doc. 7-6, "Exhibit E," ¶¶ 79-81. It is further a fact that on December 7, 2016

then Captain Mellekas found that Defendants "acted reasonably under the

circumstances." Id. At the summary judgment stage, this Court may find that these facts

afford Defendants qualified immunity, or "'breathing room' to make reasonable—even if

sometimes mistaken—decisions." DiStiso v. Cook, 691 F.3d 226, 240 (2d Cir.

2012)(citation omitted)." Defendants offer the fact of Colonel Mellekas having made

such a finding in support of the objective reasonableness of their actions. Thus, it

cannot then be said as a fact that "no officer of reasonable competence could have

made the same choice in similar circumstances." Kass v. City of New York, 864 F.3d

200, 206 (2d Cir. 2017) (internal quotation marks omitted) (emphasis added). The mere




                                              1
        Case 3:16-cv-01564-WWE Document 87 Filed 05/28/19 Page 2 of 8



fact that the Colonel made such a finding strongly militates in favor of a finding that

defendants acted reasonably in the context of a qualified immunity determination.

Colonel Mellekas' Testimony is Admissible for Purposes of Summary Judgment

       In support of their Motion for Summary Judgment, Defendants rely upon just two

paragraphs from Colonel Mellekas' Affidavit in their Local Rule 56(a)1 Statement of

Undisputed Material Facts wherein it is stated that Colonel Mellekas conducted an

investigation, and found that Defendants "acted reasonably under the circumstances."

See Defendants' Memorandum of Law, Doc. 76-1, p. 50, citing to Doc. 76-2, ¶¶ 79 and

81. The only mention of Colonel Mellekas in the entirety of Defendants' Memorandum

in Support of their Motion for Summary Judgment is where Defendants posit that there

is "no evidence to suggest that no reasonable officer would take the actions the

Defendants took. Instead, there is only evidence to suggest that the Defendants acted

reasonably under the circumstances." Doc. 76-1, p. 50. This two sentence reference to

Colonel Mellekas constitutes a statement of fact re then Captain Mellekas' personal

involvement in investigating and making a finding of reasonableness.

       The fact that Colonel Mellekas conducted an investigation and concluded that the

officers acted 'reasonably" is not "a previously undisclosed expert opinion." Plaintiffs

Motion to Preclude, Doc. 84, p. 2. These are previously disclosed facts related to

Colonel Mellekas' personal involvement in conducting an investigation and making

findings related thereto. These facts have been known to Plaintiff since at least June 15,

2017, when the Department of Emergency Services and Public Protection produced

Col. Mellekas' Internal Affairs Investigation, IA-16-005 in response to Plaintiff's




                                              2
        Case 3:16-cv-01564-WWE Document 87 Filed 05/28/19 Page 3 of 8



subpoena, #'d 397-488, after heretofore designating it "Confidential." 1 The expert

opinions of then Captain Mellekas remain as disclosed in his Expert Disclosure.

Defendants are not, however, proffering any of Captain Mellekas' previously disclosed

"expert opinions" in support of their Motion for Summary Judgment as none are relevant

to the determination of whether Defendants are entitled to qualified immunity.

       It is further not accurate to dismiss Captain Mellekas' inquiry and findings as

limited to "whether [Defendants] broke any of their employer's "state police employee

conduct rules" or committed "workplace" "rule violations." Plaintiff's Motion to Preclude,

Doc. 84, pp. 4-5. In fact Captain Mellekas was specifically focused on the propriety of

the Defendants' conduct of a "Terry" type "threshold inquiry." Captain Mellekas

describes his investigation and conclusion thusly:

OFFENSES THAT MAY RESULT IN DISCIPLINARY ACTION:
14.2.2(d)I: Any violation of the A & O Manual not specifically mentioned To Wit: A & O
Manual Chapter 19.1.2
Detaining Suspects And Other Persons
a. Troopers may temporarily detain a suspect without performing an arrest
(1) The U.S. Supreme Court has held that a trooper may stop a person to investigate
behavior, which falls short of probable cause to arrest.
(2) Constitutional law does not require a trooper who lacks the precise degree of
information necessary for probable cause to ignore suspicious conduct.
(3) However, no trooper or police officer shall stop, detain or search any person
when such action is solely motivated by considerations of race, color, ethnicity, age,
gender or sexual orientation and such action may constitute a violation of that person's
civil rights (Section 54-11, C.G.S.).
b. Conducting a threshold inquiry: "Terry Stops"
(1) In Terry v Ohio, 392 U.S. 1, (1968), the U.S. Supreme Court decided that a
police officer may briefly detain a person to determine a proper identity and to conduct a
threshold inquiry.
(a) Terry stops are allowed when articulated facts and circumstances lead a
reasonable person to believe that criminal activity by a suspect has occurred or
is about to occur.

1
  The designation was vitiated, however, by DESPP's October 31, 2017 release of the
IA report into the public domain in settlement of FOIA claim FIC-2017-0395.


                                             3
        Case 3:16-cv-01564-WWE Document 87 Filed 05/28/19 Page 4 of 8



Recommendation: EXONERATED
The investigation has proven beyond a preponderance of evidence that troopers
interacting with Michael Picard acted reasonably, appropriately, and accordingly to
conduct an investigation; that their response and actions were based upon information
provided to them at the time. Further that based upon their investigation, certain
information was substantiated or unsubstantiated; to which appropriate enforcement
action was taken well within the troopers' discretion. In this case an infraction was
issued.

CSP IA-16-005, pp. 29-30, bates #'d 454-455 (bold in original).


Rule 701 Does Not Preclude This Court's Consideration of Mellekas' Findings

       Plaintiff's citation to Rule 701 as precluding this Court's consideration of Colonel

Mellekas' investigation and subsequent finding of reasonableness is misplaced. Plaintiff

cites to the concern expressed in 701(c) that "a party will not evade the expert witness

disclosure requirements…by simply calling an expert witness in the guise of a

layperson." Fed. R. Evid. 701(c). Plaintiff's Motion to Preclude, Doc. 84, p.3. Colonel

Mellekas was personally involved in investigating the complaint lodged against the

Defendants. His testimony here is proffered solely as to fact of his investigation and the

fact of his finding of reasonableness.

       Rule 701 authorizes lay opinion testimony, with two express preconditions to its

admissibility: first, the opinion evidence may be allowed only if the court finds that the

opinion is “rationally based on” the witness's own perceptions; and second, it is to be

allowed only if the court concludes that it will be “helpful” to a clear understanding of the

witness's testimony or the determination of a fact in issue. See Fed.R.Evid. 701; see

also Fed.R.Evid. 704(a) (opinion testimony on ultimate issue must be “otherwise

admissible”). The rational-basis requirement “is the familiar requirement of first-hand

knowledge or observation.” Fed.R.Evid. 701 Advisory Committee Note on 1972



                                              4
        Case 3:16-cv-01564-WWE Document 87 Filed 05/28/19 Page 5 of 8



Proposed Rules; see Fed.R.Evid. 602 (“A witness may not testify to a matter unless

evidence is introduced sufficient to support a finding that the witness has personal

knowledge of the matter.”). Rule 701's helpfulness requirement is designed to provide

“assurance[ ] against the admission of opinions which would merely tell the jury what

result to reach.” Fed.R.Evid. 704 Advisory Committee Note on 1972 Proposed Rules.

United States v. Rea, 958 F.2d 1206, 1215–16 (2d Cir. 1992).

       If one were to apply Rule 701, the fact of Colonel Mellekas having conducted an

investigation and having made a finding of reasonableness is admissible. Colonel

Mellekas has firsthand knowledge of the investigation he conducted. His testimony

regarding his finding of reasonableness is relevant to this Court's a determination of a

fact in issue: whether there is no evidence to suggest that no reasonable officer would

take the actions the Defendants here took.


Determination of Any Further Use of Mellekas' Expert Testimony Must Await Trial

       Plaintiff's Motion to preclude is overbroad at this juncture. For purposes of their

Motion for Summary Judgment, Defendants do not seek to use those aspects of

Colonel Mellekas' testimony outlined in Defendants' Disclosure that might properly be

characterized as "expert" in nature. Determination of the use of Colonel Mellekas' expert

opinions must await trial. Nor do Defendants seek to use the fact of Colonel Mellekas'

investigation and conclusion to "instruct the court…." Plaintiff's Motion to Preclude,

Doc. 84, p. 7. It bears repeating, that here the only use for which Defendants proffer

Colonel Mellekas testimony is for the fact that after personally conducting an

investigation of the facts and circumstances confronting the Defendants on September

11, 2015, he concluded that the Defendants conduct was "reasonable."

                                             5
        Case 3:16-cv-01564-WWE Document 87 Filed 05/28/19 Page 6 of 8



       In the summary judgment context, even if the Court could find that the

Defendants violated some clearly established right, the Plaintiff's claims still fail if

Defendants can show that their actions were objectively reasonable under the

circumstances. Oliveira v. Mayer, 23 F.3d 642, 648 (2d Cir. 1994); see, e.g., Anderson

v. Creighton, 483 U.S. 635, 639–40 (1987); Wren v. Towe, 130 F.3d 1154, 1159 (5th Cir.

1997); accord, Pritchett v. Alford, 973 F.2d 307, 313 (4th Cir. 1992) (indicating that

qualified immunity affords tolerance for mistakes of judgment traceable to unsettled law,

faulty information, or contextual exigencies).

       Here, Colonel Mellekas' finding of reasonableness is not being offered for its

truth, but merely for the fact that it occurred. The indisputable fact that the Colonel made

this finding, whether rightly or wrongly, buttresses defendants' position that it cannot be

said that no reasonable officer would act in the manner Defendants did. The fact is that

the now Commanding Officer of the Division of State Police said so as a Captain back

on December 7, 2017, and reiterated it as the Colonel in his April 15, 2019 Affidavit in

Support of Defendants' Motion for Summary Judgment. Colonel Mellekas' finding of

"reasonableness" simply means that it cannot be said that "every reasonable officer"

would know that the Troopers' actions could constitute a violation of the Plaintiff's

constitutional rights. Kass, 864 F.3d at 206.


III.   CONCLUSION

       For all of the reasons set forth above, Defendants Barone, Jacobi, and Torneo

respectfully request that this Court deny Plaintiff's Motion to Preclude at this juncture.

       Respectfully submitted, by
                                            DEFENDANTS,
                                            Patrick Torneo, at al.
                                               6
Case 3:16-cv-01564-WWE Document 87 Filed 05/28/19 Page 7 of 8




                            WILLIAM TONG
                            ATTORNEY GENERAL


                      BY:   Carmel A. Motherway
                            Carmel A. Motherway ct23175
                            Assistant Attorney General
                             110 Sherman Street
                            Hartford, CT 06105
                            Tel: (860)808-5450 Fax: (860) 808-5591
                            carmel.motherway@ct.gov


                            Janelle R. Medeiros
                            Janelle R. Medeiros, ct30514
                            Assistant Attorney General
                            Office of the Attorney General
                            110 Sherman Street
                            Hartford, CT 06105
                            T: (860) 808-5450, F: (860) 808-5591
                            Janelle.medeiros@ct.gov


                            Terrence O'Neill________
                            Terrence M. O'Neill, ct10835
                            Assistant Attorney General
                            Office of the Attorney General
                            110 Sherman Street
                            Hartford, CT 06105
                            T: (860) 808-5450, F: (860) 808-5591
                            terrence.oneill@ct.gov




                              7
        Case 3:16-cv-01564-WWE Document 87 Filed 05/28/19 Page 8 of 8



                                  CERTIFICATION

      I hereby certify that on May 28, 2019, a copy of the foregoing Opposition was
filed electronically [and served by mail on anyone unable to accept electronic filing].
Notice of this filing will be sent by e-mail to all parties by operation of the Court’s
electronic filing system [or by mail to anyone unable to accept electronic filing]. Parties
may access this filing through the Court’s system.



                                       /s/ _______________________
                                           Carmel A. Motherway
                                           Assistant Attorney General




                                            8
